Citation Nr: 9934350	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected chronic bronchitis, currently rated as 10 percent 
disabling.  

2.  Entitlement to a higher initial rating for service-
connected residuals of a right thumb fracture, currently 
rated as noncompensable.

3.  Entitlement to a higher initial rating for service-
connected residuals of a left tibia stress fracture, 
currently rated as noncompensable.

4.  Entitlement to a higher initial rating for service-
connected right knee pain, currently rated as 10 percent 
disabling.

5.  Entitlement to a higher initial rating for service-
connected left knee pain, currently rated as 10 percent 
disabling.

6.  Entitlement to a higher initial rating for service-
connected chronic low back pain, currently rated as 10 
percent disabling.

7.  Entitlement to a higher initial rating for service-
connected right (major) shoulder pain, currently rated as 10 
percent disabling.

8.  Entitlement to a higher initial rating for service-
connected left (minor) shoulder pain, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985, and from November 1986 to January 1994.

These matters came to the Board of Veterans' Appeals (Board) 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia which, 
in pertinent part, granted entitlement to service connection 
for chronic low back pain, bilateral shoulder pain, chronic 
bronchitis, bilateral knee pain, residuals of a right thumb 
fracture, and residuals of a left tibia stress fracture.  In 
February 1996, the veteran submitted his notice of 
disagreement with the ratings assigned for each disability.  
A statement of the case was issued in April 1996.  The 
veteran submitted his substantive appeal, including a request 
for a hearing, in June 1996.  

In an August 1997 decision, the RO rated each knee separately 
and assigned each a rating of 10 percent.  As a 10 percent 
evaluation is not the maximum rating available for the knee 
disabilities, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).  Also, in May 1998, the RO determined that each 
shoulder should be rated separately as 10 percent disabling. 

In December 1996, the veteran raised the issue of service 
connection for asthma, and continued to refer to the matter 
in subsequent correspondence.  Therefore, he has made an 
informal claim for the disability.  However, it appears that 
the claim has not been adjudicated.  Since it is not before 
the Board at this time, it will be referred to the RO for the 
appropriate action.   

In November 1999, the Board granted the veteran's motion to 
advance the case on the docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) and 38 C.F.R. § 20.900(c), on the basis that 
good cause had been shown.  

The issues of higher initial ratings for service-connected 
right and left shoulder pain, right and left knee pain, and 
chronic low back pain will be addressed in the REMAND portion 
of his decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal as to his bronchitis, right thumb, 
and left tibia disabilities has been obtained by the RO.

2.  The veteran's service-connected chronic bronchitis occurs 
on an occasional basis, and is not productive of more than 
moderate, chronic bronchitis manifested by considerable night 
and morning cough, slight dyspnea on exercise, or scattered 
bilateral rales; and pulmonary function studies used to 
evaluate the veteran's service-connected chronic bronchitis 
were found to be normal, therefore not exceeding FEV-1 of 71- 
to 80-percent predicted, or FEV-1/FVC or 71 to 80 percent, 
or, DLCO (SB) 66- to 80-percent predicted. 

3.  The veteran's service-connected right thumb fracture 
residuals are manifested by complaints of occasional pain, 
numbness and tingling, and findings of degenerative 
arthritis, without loss of function, which are not comparable 
to favorable ankylosis of the thumb.  

4.  The veteran's service-connected residuals of a left tibia 
fracture are asymptomatic, and are not productive of or 
comparable to impairment of the tibia with slight knee or 
ankle impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
service-connected chronic bronchitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.97, Diagnostic Code 6600 (1999). 

2.  The criteria for a compensable evaluation for service-
connected residuals of a right thumb fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103(a), 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5224 
(1999). 

3.  The criteria for a compensable evaluation for service-
connected residuals of a left tibia fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103(a), 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5262 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Respiratory Disorders

The service medical records reflect the treatment and 
diagnosis of chronic bronchitis during service.  

In a February 1995 decision, the RO granted the claim of 
service connection for chronic bronchitis.  The disability 
was rated as 10 percent disabling, effective January 22, 
1994.

On VA examination of March 1996, it was noted that he coughs 
every morning for a few minutes.  He coughs up mucous, and 
sometimes blood.  The condition occurs during periods of 
rainy weather.  The respiratory examination was negative, and 
the examiner diagnosed bronchitis, off and on.  

The June 1996 VA treatment records show that the veteran was 
treated for chronic bronchitis, allergic rhinitis, bilateral 
shoulder pain, and hemoptysis. 

On VA examination of July 1996, the veteran reported a 14-
year history of a chronic cough, which comes and goes.  He 
was told that he has bronchitis, but it was not present the 
day of the examination.  There were some light coarse rales 
bilaterally at the bases, clearing on coughing.  X-rays 
revealed borderline cardiac size, and the lungs appear 
normal.  The examiner diagnosed chronic cough, x-ray normal.  

VA records show that the veteran was treated for acute 
bronchitis in October 1996.  X-rays revealed a normal chest 
and nothing was seen that would explain his hemoptysis.  X-
rays taken later that October revealed left lower lobe 
pulmonary nodule which the examiner noted may be 
granulomatous in origin, and further noted that neoplasm 
cannot be totally excluded.  

In February 1997, an addendum to the July 1996 report was 
provided.  The examiner noted that spirograph was within 
normal limits, the chronic cough was not present on that 
examination, and the lungs were clear by physical examination 
and x-ray.  

On VA examination of October 1997, the veteran mentioned that 
he was diagnosed with bronchitis and asthma.  He experiences 
a chronic cough with occasional bloody sputum.  His 
bronchoscopist told him that he coughed so hard that he broke 
blood vessels.  He uses inhalers on a daily basis, and used 
one the morning of the examination.  At the time of the 
examination, he coughed occasionally with no production of 
sputum.  There were no significant findings on chest x-ray.  
Asthmatic type episodes occur on a daily basis.  His problems 
surface during periods of cold weather, and infrequently 
during the summertime.  There was no cyanosis, clubbing or 
productive cough on the day of the examination.  There was no 
dyspnea on exertion.  The pulmonary function study revealed 
nitrogen wash out, TLC 85.7 of predicted value, VC 92.2%, 
FRSC 78.8%, RV 71.6%, and RV/TLC 18 actual.  The standard 
study revealed FVC 92.2% of predicted value, FEV-1 101.0%, PF 
98.0%, FEF 25-75 143.1%, MVV 103.5%, and FEV-1/FVC actual 88.  
The diffusion capacity of the lungs for carbon monoxide by 
single-breath method (DLCO(SB)) was 79% of predicted value.  
The examiner noted that there was normal spirometry, normal 
lung volume, and mildly decreased DLCO.  The examiner 
diagnosed chronic bronchitis under treatment.  The examiner 
further noted that the chest x-ray, PFT studies and EKG were 
within normal limits. 

Of record is a May 1998 letter from a VA physician regarding 
the veteran's pulmonary diagnosis and status.  The physician 
reported that the veteran was first seen in the pulmonary 
clinic in December 1996 for an evaluation of chronic 
hemoptysis.  His medical history was significant for chronic 
cough with onset while on active military duty at Camp 
Lejeune.  Following the cough, he had experienced bouts of 
blood streaked hemoptysis with the chronic cough beginning 
around 7 years ago.  He reported cough and shortness of 
breath when exposed to fumes, and cooking smoke.  There were 
no similar symptoms, asthma or allergic rhinitis prior to 
military duty.  On one visit, he was diagnosed with asthma 
with cough related hemoptysis.  Bronchodilator therapy was 
recommended and he was referred to his primary care 
physician.  He was seen in the pulmonary clinic in June 1997 
due to persistent episodic hemoptysis, and increased 
shortness of breath with the episodes.  The cough had 
decreased with bronchodilator inhaler use.  Due to the 
persistent hemoptysis, a bronchoscopy was arranged in June 
1997.  The bronchoscopy demonstrated dilation of bronchial 
wall vessels with cough, which confirmed the prior diagnosis 
of hemoptysis due to cough induced bronchial trauma.  On the 
follow-up visit in September 1997, it was noted that his 
cough persisted and had been worsened by allergen exposure, 
but improved by bronchodilator use.  Also the nasal and chest 
examinations were unchanged.  He was started on nasal 
cromolyn and aerosol lidocaine nebulizer treatments due to 
persistence of cough.  Pulmonary function testing in October 
1997, while on the treatment regimen, demonstrated normal 
FEV1, FVC and DLCO values.  The final pulmonary consult of 
October 1997 showed that the cough and allergic rhinitis were 
well-controlled with the combination therapy of lidocaine 
nebulizer, nasal steroid, inhaled steroid, albuterol inhaler, 
and atrovent inhaler.  The physician reported the following 
final pulmonary diagnoses: severe cough variant asthma with 
service related onset; hemoptysis due to the severe cough 
variant asthma; and allergic rhinitis with severe service 
related onset of mild to moderate degree.  The physician 
explained that the cough was considered to be severe in 
degree based on the fact that the cough induced airway trauma 
had caused chronic hemoptysis.  The physician commented that 
with the current treatment regimen, the veteran's asthma and 
rhinitis may be controlled, but progression is probable given 
the high atmospheric allergen load that is seen in the 
patient service area.  

In a June 1998 letter, the veteran's mother commented on the 
severity of the veteran's coughing attacks.  She noted that 
the attacks produce pain in the head, neck, shoulder, chest 
and back.  


Right Thumb and Left Tibia

The service medical records show that the veteran sustained a 
stress fracture of the left tibia in 1989.  X-rays taken in 
May and July 1989 revealed some cortical thickening at two 
sites in the mid to distal tibia, consistent with healing 
stress fractures in those areas.  There was no other evidence 
of fracture or dislocation.  In July 1989, it was noted that 
the cortex was somewhat thicker in the areas than on prior 
studies taken that June.  There are references to a right 
thumb fracture in the records.  

In a February 1995 decision, the RO granted the claims of 
service connection for residuals of a right thumb fracture, 
and residuals of a left tibia fracture.  Both disabilities 
were rated as noncompensable, effective January 22, 1994.

The veteran was afforded a VA examination in March 1996.  
Regarding the right thumb, the veteran reported that it 
tingles on and off, and that at times, he drops something due 
to numbness and tingling.  There is no pain.  It was noted 
that the veteran was right handed.  The examiner commented 
that the veteran's left tibia fracture healed with no 
residuals.  

On VA examination of July 1996, the veteran commented that he 
still has right thumb pain at times.  The thumb demonstrated 
a full range of motion, and the x-ray was consistent with an 
old healed fracture of the right first metacarpal.  The 
examiner diagnosed fracture right thumb, recovered.  It was 
noted that the veteran sustained a fracture of the left tibia 
in 1989.  It was found to be healed and asymptomatic.  The x-
rays were consistent with old healed fracture of the left 
tibia.  The examiner diagnosed fracture of left tibia.  In 
February 1997, an addendum to the July 1996 report was 
provided.  The examiner noted that there was no loss of 
function in the right thumb.

A whole body scan was performed in September 1999.  There was 
mention of degenerative joint disease in the right first 
metacarpophalangeal joint.  

II.  Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
ratings assigned for his disabilities.  Thus the Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to 
the disabilities at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disabilities that would suggest the need for staged 
ratings. 

Regarding the orthopedic disabilities at issue here, the 
Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.

Chronic Bronchitis

Service connection is in effect for chronic bronchitis, 
currently rated 10 percent disabling under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).  Since the 
grant of service connection for this disability, the 
regulations for evaluation of respiratory disorders were 
revised as of October 7, 1996.  61 Fed. Reg. 46720-46731 
(Sept. 5, 1996).  The Court has stated that where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).  

Under the prior version of Diagnostic Code 6600, a 10 percent 
rating is assigned for moderate, chronic bronchitis when 
there is considerable night and morning cough, slight dyspnea 
on exercise, scattered bilateral rales.  A 30 percent rating 
is assigned for moderately severe, chronic bronchitis when 
there is persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout chest, beginning chronic airway obstruction.  

Under the current version of Diagnostic Code 6600, a 10 
percent rating is assigned in the following instances: FEV-1 
of 71- to 80-percent predicted, or FEV-1/FVC or 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 
percent rating is assigned in the following instances: FEV-1 
of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted.  

In this case, the medical evidence of record indicates that 
the veteran's chronic bronchitis is not to the degree that it 
would be considered more than 10 percent disabling.  When he 
was examined in March 1996, it was determined that the 
bronchitis occurred occasionally, and that it was not 
demonstrated on examination.  In July 1996, the bronchitis 
was not present on examination and the examiner noted that 
the veteran had a chronic cough.  In February 1997, the 
spirograph was within normal limits, the chronic cough was 
not present on that examination, and the lungs were clear by 
physical examination and x-ray.  In October 1997, the chest 
x-ray and pulmonary function tests were considered to be 
within normal limits.  Furthermore, the veteran's particular 
respiratory complaints include cough and expectoration, as 
well as discomfort associated with the severity of the cough.  
However, the medical evidence indicates that the veteran's 
respiratory complaints have not been specifically related to 
the bronchitis, but associated with asthma.  This is evident 
from the VA physician's commentary in the May 1998 letter 
regarding the relationship between the coughing and 
hemoptysis to asthma and rhinitis.  Therefore, given the 
disability picture presented with respect to chronic 
bronchitis, the Board finds that when applying the old or new 
criteria, the disability is appropriately rated as 10 percent 
disabling, and there is not a question as to which evaluation 
should apply.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 6600 
do not provide a basis to assign a rating greater than the 10 
percent evaluation currently in effect.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


Residuals of Right Thumb Fracture

Service connection is currently in effect for residuals of a 
right thumb fracture, rated as noncompensable under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5224 (1999).  
Diagnostic Code 5224 contemplates ankylosis of the thumb.  A 
compensable rating of 10 percent is assigned for favorable 
ankylosis of the thumb of the major or minor hand.  A 20 
percent rating is assigned for unfavorable ankylosis of the 
thumb of the major or minor hand.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

In this case, the evidence of record shows that the fracture 
is fully healed, and the veteran experiences occasional 
problems with pain, numbness and tingling.  Also, the VA 
examination of July 1996 indicated that there was no loss of 
function, and a full range of motion was demonstrated.  Even 
when considering DeLuca, the disability picture would not 
meet or approximate the criteria for a compensable rating 
since the thumb is not ankylosed and the degree of disability 
is not comparable to ankylosis.  Therefore, there is not a 
question as to which evaluation should apply.  38 C.F.R. 
§ 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5224 
do not provide a basis to assign a compensable evaluation. 

As noted in the Factual Background, a whole body scan in 1999 
revealed degenerative joint disease and the right first 
metacarpal was mentioned.  Therefore, Diagnostic Code 5003, 
which contemplates degenerative arthritis, would apply.  
However, the application of 5003 would lead to the same 
conclusion reached in this decision since degenerative 
arthritis is rated based on the limitation of the affected 
part.  In this case, the limitation of the affected part 
would result in the application of the Diagnostic Code 
currently used to rate this disability, 5224.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Residuals of Left Tibia Fracture

Service connection is currently in effect for residuals of a 
left tibia fracture, rated as noncompensable under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  
Diagnostic Code 5262 contemplates impairment of the tibia and 
fibula.  A 10 percent rating is assigned when there is tibia 
or fibula impairment with slight knee or ankle disability. 

As noted above, 38 C.F.R. § 4.31 provides that in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  That is the case here since VA 
examination findings recorded in 1996 show that there are no 
residuals associated with the veteran's left tibia fracture 
that he sustained during service in 1989.  It was noted in 
July 1996, that the condition was asymptomatic and that there 
was no loss of function.  Therefore, the disability picture 
does not approximate the criteria for a compensable rating of 
10 percent under Diagnostic Code 5262, and there is not a 
question as to which evaluation should apply.  38 C.F.R. 
§ 4.7 (1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5262, do not provide a basis to assign a compensable 
evaluation. 
Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to a rating greater than 10 percent for service-
connected chronic bronchitis has not been established, and 
the appeal is denied.  

Entitlement to a compensable rating for service-connected 
residuals of a right thumb fracture has not been established, 
and the appeal is denied.

Entitlement to a compensable rating for service-connected 
residuals of a left tibia fracture has not been established, 
and the appeal is denied.


REMAND

Low Back Pain, Bilateral Knee Pain, and Bilateral Shoulder 
Pain

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claims.  

As noted above, the veteran is in disagreement with the 
initial rating assigned for the disabilities at issue.  
Therefore, if indicated, consideration should be given to the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

As discussed in the decision above, in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.

In this case, the VA examinations include ranges of motion 
recorded for each orthopedic disability at issue in this 
case.  However, the examiners did not address the specifics 
outlined by the Court in DeLuca.  Under appropriate 
circumstances, the duty to assist includes conducting a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Regarding the right and left knees, each is rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  Diagnostic Code 5257 
contemplates knee impairment such as recurrent subluxation or 
lateral instability.  However, at this point it is not clear 
if the bilateral knee disability involves subluxation or 
lateral instability.  The records do show that the veteran 
has degenerative arthritis of the joints, and if part of the 
knee disability at issue, Diagnostic Code 5003 which 
contemplates degenerative arthritis would be applicable.  If 
the examination reveals that the disability involves 
subluxation or lateral instability and arthritis, then the 
matter of a separate rating should be considered.  VA's 
General Counsel has held that in order for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic 5260 or Diagnostic Code 
5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  In that opinion, it was 
further noted that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  This represents a substantial 
departure from prior VA practice and, under Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the veteran is entitled to 
readjudication under the new view of the rating schedule.

If there are any current VA and private treatment records 
related to the veteran's service-connected disabilities, they 
should be secured and associated with the claims folder.  
Private treatment records should be secured upon the 
appropriate release.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should secure any current VA 
and non-VA treatment records related to 
the veteran's service-connected 
disabilities affecting the shoulders, 
knees, and low back.  Non-VA treatment 
records should be secured upon the 
appropriate release.  Once obtained, the 
records should be associated with the 
claims folder.

2.  Once the above action has been 
accomplished, the veteran should be 
afforded a VA joint examination to 
determine the nature and severity of his 
service-connected disabilities affecting 
the knees, shoulders and low back, and 
degenerative arthritis affecting the 
areas in question.  Such tests as the 
examining physician deems necessary 
should be performed.  The examination 
should include complete observations of 
the range of motion of the shoulders, 
knees and lumbar spine.  It should be 
determined if the knees demonstrate 
instability or subluxation.  All findings 
should be reported.  The orthopedic 
examiner should also be asked to 
determine whether the shoulders, knees, 
and lumbar spine exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
joint examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

3.  The RO should adjudicate the claims 
of entitlement to higher initial ratings 
for service-connected bilateral 
shoulder, bilateral knee and low back 
disabilities, in light of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
Consideration should be given to the 
provisions of 38 C.F.R. §§ 3.321(b), 
4.40, 4.45 (1999).  The matter of staged 
ratings should be addressed.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, if indicated , the RO 
should also consider a separate rating 
for arthritis of the right and left 
knees.  See VAOPGCPREC 9-98.  If the 
determinations remain adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

